Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed in the Remarks filed 1/31/2022 have been fully considered and are persuasive.  The Office agrees that the closest prior art of record, namely Ifrah (WO2011/138255) and Larcher (US 2010/0040523), do not teach or fairly suggest a mixed oxide comprising all the cumulative limitations of Claim 1.  
More specifically, the Office agrees that Ifrah and Larcher do not disclose or suggest a cerium and zirconium-based mixed oxide comprising the ratio R that is greater than or equal to 0.60 as required in Claims 1 and 5.  Applicant argues persuasively in the Remarks starting at Page 10 that “the mixed oxide of the present disclosure is prepared with particular stirring conditions that are not taught or suggested in the cited prior art references, such conditions impacting the claimed R value.”  Applicant cites the originally filed specification disclosing carrying out the step under reduced stirring in step (a2) in order to obtain the mixed oxide according to the invention and that this stirring rate makes it possible to control the dispersion based on lanthanum and the rare earth metals other than cerium and lanthanum within the reaction mixture.  Applicant also cites Examples 1 and Comparative Examples 18 as evidence of the impact of stirring on the R value as well as notes that the higher stirring speed and reduced stirring ratio from the first and second step more closely match to Ifrah.  The Office additionally notes that Example 8 and Comparative Example 21 can be directly compared as the two mixed oxide have the same proportions of oxides and were obtained after calcination at the same temperature.  As noted by Applicant in the Remarks Ifrah disclose a mixed oxide produced by stirring at a much higher speed in the second step and Larcher does not disclose or suggest a mixed oxide produced by stirring at a lower speed in the second step.

In view of the above, Ifrah and Larcher either alone or in combination do not teach or fairly suggest the composition according to Claim 1 or Claim 5.  Therefore, the claims are passed to issue.

	The double patenting rejection over US 16/096,279 are also withdrawn for the reasons argued by Applicant on Page 13 of the Remarks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        8/13/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732